Citation Nr: 0505427	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  99-18 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1967 to April 1969 
with service in the Republic of Vietnam from July 1968 to 
February 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision by the RO whereby 
service connection for PTSD was denied.

The veteran and his wife testified at a personal hearing 
before a Hearing Officer at the RO in October 2000.  A 
transcript of their testimony has been associated with the 
claim file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he has PTSD as a result of stressful 
experiences during service in Vietnam.  The claims file 
contains medical evidence of a diagnosis of PTSD, but the 
diagnosis does not appear to be based on any verified 
stressor, and it does not appear that the veteran engaged in 
combat with the enemy.  

Importantly, it must be noted that the veteran carries 
diagnoses of schizophrenia and dementia, in addition to a 
diagnosis of PTSD, and the claims file contains medical 
evidence indicating that the veteran is extremely disabled.  
For example, VA examination reports from 2001 indicate that 
on mental status evaluation, the veteran had poor eye contact 
and psychomotor retardation.  He would not answer most of the 
questions.  He appeared very anxious, restless, and 
uncomfortable when asked about war events.  He make several 
attempts to leave.  His affect most of the time was flat and 
he kept his eyes closed during most of the interview.  It was 
noted that the veteran was completely dependent on his wife 
for everything.  At another examination in 2001, the veteran 
appeared sedated, dozed on and off during most of the 
interview and thought it was Christmas time in 1967.  

In light of the veteran's severe disablement, the veteran's 
wife has provided most of the information regarding the 
veteran's symptoms and claimed stressors.  Specifically, the 
veteran's wife reported that the veteran has had psychiatric 
problems since his return from Vietnam, including nightmares, 
flashbacks, exaggerated startle response and avoidance of war 
movies.  

Records from the Social Security Administration note that the 
veteran's psychiatric problems date back to his time in 
service.  

Regarding the veteran's claimed stressor, the veteran asserts 
that he witnessed the death of his 1st Sergeant, [redacted] 
[redacted], during service, and the veteran's wife has 
indicated that the veteran often screams [redacted] name in 
his sleep.  Importantly, the veteran's wife initially 
reported that the veteran witnessed [redacted]'s death in 
October 1968 and that his death was related to rocket and 
mortar fire.  Later, however, the veteran's wife reported 
that she did not know much information regarding the death of 
[redacted], only that the veteran screamed his name during his 
sleep and spoke of his death, in general terms.  

In an attempt to verify the veteran's claimed stressor, the 
RO apparently requested morning reports for the veteran's 
unit for the month of October 1968 from the National 
Personnel Records Center in St. Louis, Missouri (NPRC).  In 
response to this request, the NPRC indicated only that, "The 
allegation has been investigated and the following results 
were found:  M/R of HHC 125 TC Oct. 1968, No PTSD Remarks."

The RO responded by indicating to the NPRC that although no 
PTSD remarks were shown on the morning reports of the 
veteran's unit in October 1968, that they still needed copies 
of the morning reports for review.  As such, the NPRC 
provided the RO with the requested morning reports for 
October 1968.  The Board notes, however, that these morning 
reports did not provide any information regarding the death 
of Sergeant [redacted], or any other potentially stressful 
event.  

The RO made no additional attempts to obtain information from 
any source regarding the veteran's claimed stressor.  In the 
meantime, however, the veteran's wife testified at the 
personal hearing in October 2000 that she did research on her 
own, in attempts to obtain records from the NPRC.  Additional 
records were thereafter sent to the RO from the NPRC.  These 
records contain a Report of Casualty of [redacted] [redacted].  
The report indicates that [redacted] [redacted], a Sergeant in 
the veteran's unit, died on November [redacted], 1968 (not in October 
1968 as was originally thought) from injuries received while 
a driver of a motorcycle when hit by a truck.  The casualty 
status was listed as non-battle related.  Other records 
obtained from the NPRC pertain to the veteran's military 
personnel history.  These records do not provide details of 
Sergeant [redacted]'s death, or indicate whether there were any 
fellow servicemen who witnessed the injury that led to 
Sergeant [redacted]'s death.  

As noted, the veteran has several diagnoses of PTSD; however, 
the diagnoses are based on the veteran's unverified 
stressors.  One of the VA examiners in February 2001 noted 
that it was unclear whether the veteran actually witnessed 
the death of [redacted] [redacted].  That doctor provided a 
diagnosis of PTSD, but indicated that the diagnosis was to be 
qualified further if the veteran actually witnessed the 
killing.  

Despite the doctor's comments with regard to the uncertainty 
of whether the veteran actually witnessed the killing, the RO 
did not attempt to obtain records from the NPRC or other 
organization such as the United States Armed Services Center 
for Research of Unit Records (USASCRUR), perhaps because 
Sergeant [redacted]'s death was not battle-related.  The Board 
finds that the RO's limited search for information regarding 
the veteran's claimed stressor is insufficient.  

In this regard, the Board finds that additional records 
should be obtained from NPRC and other appropriate sources 
such as USASCRUR in an attempt to more clearly define the 
circumstances surrounding the demise of Sergeant [redacted] 
[redacted] on November [redacted], 1968.  In particular, the AMC should 
attempt to obtain any records describing the location of the 
motor vehicle accident, the circumstances which led to the 
Sergeant's demise, and whether anyone witnessed the motor 
vehicle accident that led to Sergeant [redacted]'s death.  This 
information is critical to the veteran's claim of service 
connection for PTSD.  

The Board also notes that during the pendency of this appeal, 
the regulations for establishing service connection for PTSD 
were amended, but it does not appear that the veteran was 
ever notified of the change in regulations.  

Currently, establishing service connection for PTSD requires 
(1) a current medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (2004); Anglin v. 
West, 11 Vet. App. 361, 367 (1998); Cohen v Brown, 10 Vet. 
App. 128, 138 (1997).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

If the evidence establishes that the veteran was a prisoner- 
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (effective March 
7, 1997).

If the diagnosis of a mental disorder does not conform with 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) or is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a).

In adjudicating a claim for service connection for PTSD, VA 
is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).

The Board notes that if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
VA has adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  
See 61 Fed. Reg. 52695-52702 (1996). Therefore, the Court 
took judicial notice of the effect of the shift in diagnostic 
criteria.  The major effect is that the criteria have changed 
from an objective ("would evoke ... in almost anyone") 
standard in assessing whether a stressor is sufficient to 
trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

In this case, the veteran has not been notified of the 
amended version of the regulations regarding service 
connection for PTSD.  The Court has stated that when the 
Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument.  If not, it must be 
considered if the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard.  As such, the 
AMC should obtain additional military records in an attempt 
to verify the veteran's stressor, and must consider the 
veteran's claim of service connection for PTSD under the 
revised regulations regarding claims of service connection 
for PTSD as noted herein above.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for PTSD 
that have not been previously secured.  
After obtaining any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  He 
should be asked to provide to the best of 
his ability any additional information 
including detailed descriptions of 
stressful events, including all dates, 
places, and identifying information 
concerning any other individuals involved 
in the stressful events, including, but 
not limited to whether the veteran 
actually witnessed the motor vehicle 
accident which led to the demise of 
Sergeant [redacted] [redacted], and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  

3.  Thereafter, the AMC should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and statements of 
record.  

Then the AMC should complete any 
additional development as provided in 
M21-1, part III, para. 5.14 to 
corroborate claimed stressors.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should forward 
the pertinent information along with any 
additional personnel records to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197, to attempt to confirm any of 
the stressors claimed by the veteran.  In 
particular, the information should 
include the events surrounding the death 
of Sergeant [redacted] [redacted] on November 
[redacted], 1968, including, but not limited to 
whether the veteran actually witnessed 
the motor vehicle accident which led to 
the demise of Sergeant [redacted] [redacted] 
on November [redacted], 1968.

5.  Following receipt of the USASCRUR's 
report, and the completion of the above 
development and any additional 
development deemed warranted or suggested 
by the agency, the VBA AMC should prepare 
a report detailing the nature of any 
combat action, or in-service stressful 
event, verified by the USASCRUR.  If no 
combat stressor has been verified, the 
VBA AMC should so state in its report.  
This report is then to be added to the 
claims file.

6.  If, and only if, any of the veteran's 
claimed stressors are verified, the AMC 
should thereafter arrange for a VA 
special psychiatric examination of the 
veteran including on a fee basis if 
necessary.  Preferably, the veteran 
should be re-examined by the same VA 
physician who noted that the veteran's 
diagnosis of PTSD would be further 
qualified if it was determined that the 
veteran actually witnessed the killing 
[of Sergeant [redacted]].  

The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review and reviewed in conjunction with 
the examination.  Any further indicated 
special studies must be conducted.  

If a psychiatric disorder(s) other than 
PTSD is/are diagnosed on examination, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any such disorder(s) is/are related to 
service.

7.  Following completion of the 
development requested hereinabove, the AMC 
must undertake to review the veteran's 
claim of service connection for PTSD with 
consideration of the amended version of 
38 C.F.R. § 3.304(f) effective March 7, 
1997.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


